 1 Thomas P. Mazzucco, Esq., SBN 139758
   tmazzucco@mpbf.com
 2 Aaron K. McClellan, Esq. SBN 197185
   amcclellan@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   88 Kearny Street, 10th Floor
 4 San Francisco, CA 94108-5530
   Tel: (415) 788-1900
 5 Fax: (415) 393-8087

 6 Attorneys for FJM Private Mortgage Fund LLC

 7

 8                            UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   Case No.: 2:16-CV-02259-KJM-CKD
11
              Plaintiff,                         STIPULATION AND WITHDRAWAL
12                                               OF VERIFIED CLAIM OF NON-PARTY
     v.                                          FJM PRIVATE MORTGAGE FUND,
13                                               LLC
   REAL PROPERTY LOCATED AT 6340
14 LOGAN STREET, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
15 APN: 038-0251-017-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
16 THERETO,

17 REAL PROPERTY LOCATED AT 1735
   ITASCA AVENUE, SACRAMENTO,
18 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 225-1080-022-0000, INCLUDING ALL
19 APPURTENANCES AND IMPROVEMENTS
   THERETO,
20
   REAL PROPERTY LOCATED AT 9501
21 JEFFCOTT ROAD, WILTON, CALIFORNIA,
   SACRAMENTO COUNTY, APN: 136-0060-
22 060-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
23 THERETO,

24 REAL PROPERTY LOCATED AT 7918 and
   7920 68TH AVENUE, SACRAMENTO,
25 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 051-0354-011-0000, INCLUDING ALL
26 APPURTENANCES AND IMPROVEMENTS
   THERETO,
27
   REAL PROPERTY LOCATED AT 6945
28 NOVA PARKWAY, SACRAMENTO,

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                   Page 1
     MORTGAGE FUND, LLC.
 1 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 042-0091-001-0000, INCLUDING ALL
 2 APPURTENANCES AND IMPROVEMENTS
   THERETO, and
 3
   REAL PROPERTY LOCATED AT 8982
 4 ELDER CREEK ROAD, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
 5 APN: 064-0033-031-0000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
 6 THERETO,

 7                 Defendants.

 8

 9            IT IS HEREBY STIPULATED by and between the United States of America, and FJM PRIVATE

10 MORTGAGE FUND, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY (“Claimant”) as follows:

11            1.      The defendant properties subject to this stipulation are as follows (collectively, the

12 “Defendant Properties”):

13                       a. Real Property located at 6340 Logan Street, Sacramento, California, Sacramento

14 County, APN: 038-0251-017-0000, including all appurtenances and improvements thereto, a legal

15 description of which is set forth in Exhibit A attached hereto and incorporated herein by reference.

16                       b. Real property located at 1735 Itasca Avenue, Sacramento, California, Sacramento

17 County, APN: 225-1080-022-0000, including all appurtenances and improvements thereto, a legal

18 description of which is set forth in Exhibit B attached hereto and incorporated herein by reference.

19                       c. Real property located at 9507 Jeffcott Road, Wilton, California 95693, APN: 136-

20 0060-060-0000, including all appurtenances and improvements thereto, a legal description of which is

21 set forth in Exhibit C attached hereto and incorporated herein by reference.

22            2.      On September 22, 2016, the United States of America filed a Verified Complaint for

23 Forfeiture In Rem [Docket No. 1] (“Complaint”) alleging that the Defendant Properties, including any

24 right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements

25 thereon, are subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(7)

26 because they were used and intended to be used to commit or facilitate a violation of 21 U.S.C. §§ 841

27 et. seq.

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                                      Page 2
     MORTGAGE FUND, LLC.
 1          3.     At the time the Complaint was filed, the record owners of the Defendant Properties was

 2 LEONARD YANG (“YANG”).

 3          4.     On October 27, 2016, Claimant filed a claim in this action alleging a lienholder interest

 4 in the Defendant Properties [Docket No. 15].

 5          5.     On January 24, 2018, the Court entered an Order for Interlocutory Sale [Docket No. 46]

 6 (“Order”) which granted the United States of America’s, YANG’s, and Claimant’s request to sell the

 7 Defendant Properties pursuant to that certain Stipulation and Proposed Order re: Interlocutory Sales of

 8 Real Property filed on January 4, 2018 [Docket No. 45] (“Stipulation and Order Re Interlocutory Sale”).

 9 Pursuant to the Stipulation and Order Re Interlocutory Sale, Claimant did not waive, relinquish, or

10 release any rights or claims against YANG as to any indebtedness due and owing to Claimant.

11          6.     Pursuant to the Order, the Defendant Properties were sold in early 2018.

12          7.     On August 20, 2018, the United States of America, Claimant, and YANG (amongst

13 others) entered into a Stipulation for Partial Final Judgment of Forfeiture [Docket No. 54] (“Stipulation

14 for Partial Final Judgment”), pursuant to which the United States of America agreed to return a sum of

15 money to Claimant consisting of a portion of the net sale proceeds from the interlocutory sale of the

16 Defendant Properties.

17          8.     On September 14, 2018, the Court entered an order granting the Stipulation for Partial
18 Final Judgment [Docket No. 55]. Thereafter, the United States of America returned the agreed upon

19 sum of money to Claimant from the interlocutory sale of the Defendant Properties pursuant to the

20 Stipulation for Partial Final Judgment. An outstanding indebtedness remains for amounts owed to

21 Claimant under loan agreements executed by YANG in favor of Claimant (“Mortgage Indebtedness”),

22 and Claimant reserves all of its rights, claims, and remedies to pursue satisfaction of the Mortgage

23 Indebtedness from YANG.

24          9.     Notwithstanding, Claimant hereby withdraws its claim filed in the above-captioned case

25 on October 27, 2016 with respect to the Defendant Properties.

26          10.    To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United

27 States of America agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

28 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                                      Page 3
     MORTGAGE FUND, LLC.
 1         11.    Claimant is hereby removed from the Service List for the above captioned case.

 2         12.    Each party hereto is to bear his, her, and its own costs.

 3 Dated: May 9, 2019
                                                 MURPHY, PEARSON, BRADLEY & FEENEY
 4

 5
                                                 By: /s/ Thomas P. Mazzucco
 6                                                   THOMAS P. MAZZUCCO
                                                      AARON K. MCLELLAN
 7                                                    Attorneys for FJM Private Mortgage Fund, LLC
 8
     Date: May 9, 2019                           MCGREGOR W. SCOTT
 9                                               United States Attorney
10
                                                 By: /s/ Kevin C. Khasigian____________________
11                                                   KEVIN C. KHASIGIAN
                                                     Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                                   Page 4
     MORTGAGE FUND, LLC.
 1                                               ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.     The Stipulation is hereby APPROVED.

 4         2.     Claimant’s claim filed in the above-captioned case on October 27, 2016 as to the

 5 Defendant Properties is hereby deemed withdrawn.

 6         3.     Pursuant to F.R.C.P. 41(a), Claimant and FJM PRIVATE MORTGAGE FUND, LLC,         A

 7 CALIFORNIA LIMITED LIABILITY COMPANY is hereby dismissed from this action with prejudice.

 8         IT IS SO ORDERED.

 9 DATED: May 21, 2019.

10
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF FJM PRIVATE                               Page 5
     MORTGAGE FUND, LLC.
